DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Amended claim 1, (1/26/2022), previously presented claims 3-7, and original claims 8-13, are pending and under consideration by the Examiner.  
Claims 2, and 14 have been canceled.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/26/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

4.	Receipt of Applicant's arguments and amendments filed on 1/26/2022 is acknowledged.
  
5.	The following previous rejections and objections are withdrawn in light of Applicant’s amendments filed on 1/26/2022:

Applicant's arguments with respect to claims 1-14, have been considered but are moot in view of the new ground(s) of rejection over claims 1, 3-13.

6.	Applicant's arguments filed on 1/26/2022 have been fully considered and were persuasive in part. The new issue and remaining issues are stated below.

Claim rejections-35 USC § 112(a), lack of written description 
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7a.	Claims 1, and 3-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Applicant argues that as currently amended the claims recite a particular genus of human IL-2 variant proteins, i.e. those that are selective agonists of the IL2Rαβγ receptor, the present specification provides a representative number of species for the presently claimed genus of human IL-2 variant proteins, IL-2 variants have been developed that are selective for IL2Rαβγ relative to IL2Rβγ (Shanafelt, A. B., et al., 2000; Cassell, D. J., et. al., 2002), which variants have amino acid substitutions which reduce their affinity for IL2Rβ. Applicant further argues that the present specification describes several examples of these IL-2 variants, including N88R, N88G, D20H, Q126L, and Q126F, the Cassell et al. publication is incorporated by reference into the specification (page 30, paragraph 80) and thus a broad range of IL-2 variants that are selective agonists of the IL2Rαβγ receptor are disclosed in the specification and known in the art, and the present specification provides a representative number of species for the genus of IL-2 variants recited in the claims as currently amended (i.e. IL-2 variants that are selective agonists of the IL2Rαβγ receptor) for at least this reason. However, contrary to Applicant’s arguments, the issue here is that the claims require administration of “a human IL-2 variant protein”. The claims, however, do not require that the “human IL-2 variant protein” recited in claim 1 possess any particular conserved structure, or other distinguishing feature, only a function is recited in claim 1.  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, and any combination thereof.  In this case, the only factor present in the claim that is sufficiently disclosed 
In addition, Applicant argues that the present specification provides adequate written description for the use of the recited fusion proteins comprising these IL-2 variants for the treatment of the particular autoimmune diseases recited in the present claims, the present specification teaches that the IL2Rαβγ receptor is constitutively expressed on regulatory T cells (Tregs) (see page 3, lines 4-6) and that “[t]he IL2 Selective Agonist moiety provides a therapeutic activity by selectively activating the IL2αβγ form of the receptor, thus selectively stimulating Tregs” (emphasis added; see page 6, lines 21-23), the present specification teaches that a human IL-2 variant that is a selective agonist of the IL2Rαβγ receptor as recited in the present claims stimulates regulatory T cells, and a person of ordinary skill in the art would reasonably expect that the fusion proteins comprising an IL-2 variant that is a selective agonist of the IL2Rαβγ receptor as described in the present specification could be used in the treatment of the recited autoimmune diseases. However, contrary to Applicant’s arguments, claim 1 as amended, recites different autoimmune diseases but fails to recite the specific mutations in the human IL-2 variant protein administered in the different autoimmune diseases. Thus, the written description requirement for this recitation has not been satisfied. Therefore, Applicant have failed to provide a written description of a method of treatment of a single autoimmune disease listed in amended claim 1, by administration of a “human IL-2 variant protein” as recited in claim 1.  

Claim Rejections - 35 USC § 112(a), lack of enablement
7b.	Claims 1, and 3-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 	This rejection is maintained for reasons of record set forth at pages 11-15 of the previous Office action of 10/28/2021.
	Applicant argues that the claims as currently amended relate to particular autoimmune diseases (i.e. wherein the autoimmune disease is selected from the group consisting of Graft-vs-Host Disease, Pemphigus Vulgaris, Systemic Lupus Erythematosus, Scleroderma, Ulcerative Colitis, Crohn’s Disease, Psoriasis, Type 1 Diabetes, Multiple Sclerosis, Amyotrophic Lateral Sclerosis, Alopecia Areata, Uveitis, Neuromyelitis Optica, and Duchenne Muscular Dystrophy), the Office Action’s comments regarding “all autoimmune disorders” are not applicable to the claims as currently amended, Applicant has demonstrated in the present specification that IL-2 variant/Fc fusion proteins as recited in the present claims activate regulatory T cells, it was known in the art at the time of filing of the present application that regulatory T cell function is reduced in patients with autoimmune diseases, increasing regulatory T cell proliferation is beneficial in the treatment of these disorders, and have cited Sugiyama et al. (2005, J Immunol.), Yamada et al. (2016), an Bluestone et al. (2015), in this regard. Furthermore, Applicant’s argue that given the teachings in the art that increasing regulatory T cell levels in subjects with autoimmune diseases is beneficial in the treatment of these disorders, and the teachings in the present specification demonstrating that the fusion proteins recited in the present claims increase 
 	
Claim rejections-35 USC § 112, second  paragraph
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8a.	Claims 1, 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the IL2Rαβγ" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim rejections-35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	This rejection is maintained for reasons of record set forth at pages 16-18 of the previous Office action of 10/28/2021.
Applicant argues that Roche describes immunoconjugates comprising a mutant IL-2 polypeptide and at least two antigen binding domains, Roche fails to disclose a fusion protein comprising a human IL-2 variant protein domain, a peptide linker domain, and an IgG Fc domain with the particular configuration required by the present claims, although Roche describes joining an IL-2 polypeptide to the C-terminus of an immunoglobulin heavy chain, Roche fails to disclose an N-terminal IL-2/Fc fusion protein comprising a peptide linker as recited in the present claims, Roche fails to teach a fusion protein with the particular configuration required by the present claims, i.e. wherein the fusion protein is configured so that the C-terminus of the human IL-2 variant protein domain is fused through a peptide bond to the N-terminus of the peptide linker domain, and the N- terminus of the IgG Fe protein domain is fused through a peptide bond to the C-terminus of the peptide linker domain, and thus Roche fails to teach or suggest the fusion proteins recited in the present claims for at least this reason. Furthermore, Applicant argues that Immunex teaches G4S(n) flexible linkers wherein n=1-12, Immunex describes tumor necrosis factor receptor polypeptide that may be covalently linked to one or two interleukin-1 receptor polypeptides, Immunex fails to mention IL-2 variants, the instant specification teaches that addition of a peptide linker domain to IL-2 variant/Fc fusion proteins resulted in a dramatic increase in the yield and activity of the fusion proteins relative to IL-2 variant/Fc fusion proteins that did not comprise a linker, and the present specification demonstrates that the dramatic increases in yield and activity resulting from the recited peptide prima facie obvious to one of ordinary skill in the art at the time the invention was made by the combination of references, especially in the absence of evidence to the contrary.


9b. 	Claims 1, and 3-11  are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/107417  in view of US Patent  6,541,610 (‘610), and further in view of Tao et al (1989).
	This rejection is maintained for reasons of record set forth at pages 18-19 of the previous Office action of 10/28/2021.
prima facie obvious to one of ordinary skill in 

Claim rejections-Double Patenting
Non-statutory double patenting rejection (obviousness-type)
10.	The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent.  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(b) and  may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.78(d).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10a.	Claims 1, 3-13 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,077,172 (‘172). Although the conflicting claims are not identical, they are not patentably distinct from each other. 

10b.	Claims 1-14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,774,126 (‘126). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
	This rejection is maintained for reasons of record set forth at pages 22-24 of the previous Office action of 10/28/2021.
Applicant requests that these obviousness-type double patenting rejections be held in abeyance until allowable matter is indicated in the present application. However, the claims will never be allowable until terminal disclaimers are filed. The patented claims if infringed upon would also result in infringement of the claims of the instant application.  Allowance of the pending claims, therefore, would have the effect of extending the enforceable life of the allowed claims beyond the statutory limit.

Conclusion 
Claims 1, 3-13, are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646